Title: James Madison to Benjamin O. Peers, 23 April 1833
From: Madison, James
To: Peers, Benjamin O.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpr.
                                
                                Apl. 23. =33
                            
                        
                        Your letter of the 13 inst was duly received and I shd. have felt a pleasure in more promptly acknowledging
                            it. But such is the decrepit state of my health added to my great age, and a recurrence of interruptions which I cannot
                            avoid, that I must rely on those apologies for the delay. The best I can now do in answer to your request, will be to
                            forward thro’ the Secy to the Board of Trustees, copies of the Original Code of enactments for our University, and of the
                            successive changes in them. These may be regarded as the suggestions of experience. The Secretary will put also under
                            cover with this a ground Plot of the peculiar plan & distribution of the Buildings, which provide dormitories for
                            the Students, Pavilions for the Professors, and Hotels where the Students are dieted. Hence the Students are not enclosed
                            as usual under one Roof; and at their meals and other times, are not under the eye, and less under the controul of their
                            Instructors. As a set=off agst. this distinction from other like Institutions, it is accompanied with another, which
                            rejects students who have not compleated their sixteenth year, an age at which some are graduated at other Universities
                            & Colleges.
                        The plan & course of their studies present another peculiarity. They are not formed into classes,
                            thro’ all of which every Student must pass, before he can become a graduate. Here the Student is at liberty to chuse his
                            studies, and attend the proper Professor or Professors, & may obtain a document authenticating his success in his
                            particular course. A regular Diploma is awarded only to those who have gone successfully thro’ a general Course.
                        The Institution is distinguished also by its having no President; The superintending functions being assigned
                            to the Faculty, with a Chairman annually appointed by the Trustees and allowed a Salary of $500. He was at first appointed
                            by the Faculty itself. The change was produced by inconveniences found to be involved in that mode.
                        A peculiarity which has led to some criticisms, is, that there is no Theological Professorship, nor any
                            established worship in the Institution. This was certainly not the effect of any disrespect to Religion, but of the
                            impossibility of providing for either of those objects in a country abounding in different Sects, & in an
                            Institution created by the Authority and supported by a revenue, common to them all. Every facility for religious purposes
                            has been substituted, which was permitted by those considerations. There is moreover in the village of Charlottesville at
                            the short distance of a mile, public worship at the usual periods by several Denominations, to one or other of which, all
                            the students perhaps belong.
                        A confidence has been felt that by degrees voluntary arrangements & contributions wd. be made by the
                            Professors & Students for religious services within the University; which wd. avoid all difficulties. And this has
                            been successfully attempted in one instance
                        I am sorry Sir, that I could not give to your letter an answer more commensurate with the scope of it. I have
                            not indeed been for several years an observer on the spot of the effects of some of the Regulations latterly put in force;
                            having been kept as I still am, a prisoner in my house by the infirmities of age, & a severe chronic complaint. Be
                            pleased Sir, to accept the expression of my esteem & my cordial respects.
                        
                            
                                J. M
                            
                        
                    